42 So. 3d 862 (2010)
Kevin MORGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2983.
District Court of Appeal of Florida, Fourth District.
August 11, 2010.
Rehearing Denied September 27, 2010.
*863 Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction for attempted second degree murder, rejecting his contention that the trial court fundamentally erred in instructing the jury on attempted voluntary manslaughter. The instruction given by the trial court in this case included language clarifying that a conviction for attempted manslaughter by act does not require proof of an intent to kill. The attempted manslaughter instruction given by the trial court was thus consistent with the 2008 amendment to the standard jury instruction on manslaughter by intentional act, In re Standard Jury Instructions in Criminal Cases-Report No. 2007-10, 997 So. 2d 403, 403 (Fla.2008). See Montgomery v. State, ___ So.3d ___ (Fla. 1st DCA 2009), approved by 39 So. 3d 252 (Fla.2010).
Appellant also raises the trial court's denial of a challenge for cause to a juror. While the juror expressed strong feelings about guns, he ultimately advised that he could decide the case based upon the facts and set his objection to guns aside. "An appellate court reviews a trial judge's decision on a for-cause challenge for an abuse of discretion." See Carratelli v. State, 832 So. 2d 850, 854 (Fla. 4th DCA 2002). No abuse of discretion occurred.
Affirmed.
WARNER, TAYLOR and MAY, JJ., concur.